Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action represents the first action on the merits.
Claims 1-19 are pending.

Priority
This application does not claim priority to any other patent document and is thus afforded a priority date corresponding to the filing date of 01 June 2020.

Notice to Applicant
The Examiner notes that the as-filed disclosure describes utilization of machine learning models that are trained on specific data. The Examiner suggests incorporating these features into the independent claims. A recitation of one or more machine learning models trained utilizing specific data may overcome the subject matter eligibility rejection, depending on how it is claimed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 9, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method, non-transitory computer-readable medium and processor, and system for transition of care decision intervention.
The limitations of (Claim 1 being representative) (a) receiving patient data, the patient data including values for a plurality of features associated with a first patient; (b) determining a first transition of care decision score for the first patient by processing the patient data through a first, historical decision-derived transition of care decision model and at least a second transition of care decision score for the first patient by processing the patient data through at least a first, expert recommendation-derived transition of care decision model; (c) calculating a first transition of care decision intervention priority score for the first patient based on a degree of difference between the first and second transition of care decision scores for the first patient; and (d) outputting data corresponding to the first transition of care decision intervention priority score for the first patient, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting (claim 1) a computer having a display and a GUI, (Claim 9) a non-transitory computer-readable medium and processor, or (Claim 12) a memory and processor, the claimed invention amounts to managing personal behavior or interaction between people (i.e., a person following a series of rules or steps). For example, but for the various general-purpose computer elements, the claims encompass a person using collected patient data to calculate an intervention priority score and then outputting corresponding data in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of (claim 1) a computer having a display and a GUI, (Claim 9) a non-transitory computer-readable medium and processor, or (Claim 12) a memory and processor that implements the identified abstract idea. These additional elements are not exclusively described by the applicant and are recited at a high-level of generality (i.e., a generic general-purpose computer or components thereof, see, e.g., Para. 0057) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim alternately (assuming it is not part of the computer) recites the additional element of a graphical interface. The graphical interface merely generally links the abstract idea to a particular technological environment or field of use. Generally linking an abstract idea to a particular technological environment or field of use is insufficient to provide a practical application. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a general-purpose computer (or components thereof) to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a graphical interface was considered to generally link the abstract idea to a particular technological environment or field of use. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. The prior art of record indicates that displaying data on a graphical interface is well-understood, routine, conventional activity in the field (see US 2020/0258618 to Zhou at Fig. 1, 4B, Para. 0036; US 2021/0035692 to Buslovich at Fig. 3, Para. 0054; US 2021/0193324 to Truschel at Fig. 2, Para. 0009, 0036). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 2-8, 10, 11, and 13-19 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 13 merely describe(s) revaluating and/or assigning data. Claim(s) 3, 14 merely describe(s) the particular features. Claim(s) 4, 15 merely describe(s) performing the steps of the claim again with different patient data. Claim(s) 5, 16 merely describe(s) ranking patients based on the calculated score(s). Claim(s) 6, 17 merely describe(s) the patients. Claim(s) 7, 18 merely describe(s) calculating an additional score using an additional model, determining the degree of difference, and calculating the intervention priority score based on this difference. Claim(s) 8, 11, 19 merely describe(s) outputting (displaying) additional information. Claim(s) 10 merely describe(s) performing the steps of the claim again with different patient data and ranking patients based on the calculated score(s). 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected for lack of adequate written description.
Claims 1, 9, and 12 are rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claim recites (Claim 1 being representative) “(b) determining a first transition of care decision score for the first patient by processing the patient data through a first, historical decision-derived transition of care decision model and at least a second transition of care decision score for the first patient by processing the patient data through at least a first, expert recommendation-derived transition of care decision model.” The Applicant has provided no disclosure of the algorithm that represents the models or how the models arrive at their respective scores. Any analysis and subsequent determination could potentially read on the as-claimed invention.
	The Examiner has reviewed the as-filed disclosure and cannot locate any description of the recited models or how the model arrive at the scores. For instance, Spec. Para. 0046, 0047, 0054, 0063, 0066-0071, et seq. describes that models are trained using machine learning on patient training data that then output the scores. There is, however, no description of the algorithm that describes how the training data is used to arrive at the various models. Nor is there description of the algorithm that describes the model and how the model arrives at a score. Fig. 2A-2E similarly provide no description of the algorithms. Specifically, with regard to the determination of the scores, there is no description of how the described training feature sets may be used to arrive at a model that outputs a particular score; the types of data describing the features sets do not themselves utilize a score. The models and resulting scores amount to a black box that receives data and outputs a result; however, there is no description of what happens in the box. This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of determination of transition scores using models (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the determination of transition scores using models is specifically performed with respect to the Applicant’s claimed invention. Applicant's description of determination of transition scores using models claims any and all types of determination of transition scores using models evidencing that the Applicant did not have possession of their invention at the time of filing.
By virtue of their dependence from Claim 1, 9, or 12, this basis of rejection also applies to dependent Claims 2-8,10, 11, and 13-19.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-8 recite a “computer-implemented method” without any recitation in the body of each of the claims describing which step is implemented by a computer or how the computer may be involved.  Each of the limitations purely pertain to receiving and manipulating data without describing whether a computer may be involved in any particular step or how it may be involved.  See Ex Parte Langemyr, Appeal No. 2008-1495, 2008 Pat App. LEXIS 13 (B.P.A.I. May 28, 2008). Accordingly, it is unclear where the computer-implementation described in the preamble may take place. The Examiner suggests reciting “wherein each of the following steps are performed by the computer” in the preamble.
Claims 8, 11, and 19 recites (Claim 8 being representative) “the method further comprising displaying on the graphical user interface at least one or more of the following information types: (a) explanatory information underlying a transition of care decision intervention recommendation for a patient comprising at least one of: (i) clinical justifications for a transition of care decision intervention, (ii) indicators of socio-behavioral needs, (iii) markers of frailty and decreased mobility, and (iv) prior health care utilization and recovery history; and (b) a personalized list of recommendations for a patient comprising at least one of: (i) recommended health care services, care providers, facilities and agencies cross-checked with a patient's medical insurance, (ii) recommendations for follow-up assessments, (iii) recommendations for clinical interventions by future providers, and (iv) a recommended duration for at least one or more of the following: a clinical intervention, institutionalization, series of home health care provider visits, and hospitalization.” The claim is indefinite because the recited information was never, determined, formulated, or otherwise accessed and thus it is unclear how the information can be displayed. Thus, the claim is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The Examiner suggests positively reciting that the information is accessed and then displayed. The claim has been interpreted as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-17, and 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Truschel et al. (U.S. Pre-Grant Patent Publication No. 2021/0193324) in view of Lang et al. (U.S. Pre-Grant Patent Publication No. 2006/0241972).

REGARDING CLAIM 1
Truschel teaches the claimed computer-implemented method for transition of care decision intervention using machine learning, the method comprising: [Para. 0040 teaches that the disclosed system is for stratification of patients to determine whether to assign resources/interventions (transition of care decision intervention, i.e., transitioning from one level of care to another).]
(a) receiving patient data, the patient data including values for a plurality of features associated with a first patient; [Para. 0032 teaches that patient demographic and health information is stored (and thus has been received). See also, Para. 0033. The data of Para. 0032, 0033 is interpreted collectively as “patient data” values.]
(b) determining 
a first transition of care decision score for the first patient by processing the patient data through a first, historical decision-derived transition of care decision model and [Para. 0047, 0055 teaches a symptomatic risk score that is based on sensor and environmental data (the patient data). Para. 0067 teaches that the symptomatic risk score is arrived at using a model (a first, historical decision-derived transition of care decision model). Alternately, Para. 0038 teaches that the various aspect of the invention are implemented by one or more computer program components, one of which is interpreted as a first, historical decision-derived transition of care decision model (which is a non-functional label).]
at least a second transition of care decision score for the first patient by processing the patient data through at least a first, expert recommendation-derived transition of care decision model; [Para. 0041 teaches that a demographic risk score (a second transition of care decision score) is calculated based on a case worker’s assessment of a patient’s future need for hospitalization. Para. 0042 teaches that this is based on a model that uses patient history (the patient data). Para. 0044 teaches that the risk score is from a machine learning model (a first, expert recommendation-derived transition of care decision model). Alternately, Para. 0038 teaches that the various aspect of the invention are implemented by one or more computer program components, one of which is interpreted as a first, expert recommendation-derived transition of care decision model (which is a non-functional label).]
(c) calculating a first transition of care decision intervention priority score for the first patient based on [...] the first and second transition of care decision scores for the first patient; and [Para. 0046, 0069 teaches that the symptomatic score and the demographic score are combined to arrive at a weighted symptomatic risk score (a first transition of care decision intervention priority score). Para. 0047 teaches that this occurs by using the demographic score to arrive at a weighting which is then used to arrive at a weighted symptomatic risk score, as such the weighted symptomatic risk score is based on the two scores.]
(d) displaying on a graphical interface, data corresponding to the first transition of care decision intervention priority score for the first patient. [Para. 0069 teaches that the weighted symptomatic risk score is displayed.]
Truschel may not explicitly teach
c) ...a degree of difference between... 
Lang at Abstract, Para. 0040 teaches that it was known in the art of computerized healthcare, at the time of file, to calculate a score by subtracting a first score from a second score
c) ...a degree of difference between... [Lang at Abstract, Para. 0040 teaches determining an adjusted score (the weighted symptomatic risk score of Truschel) by subtracting a first score from a second score (the scores of  Truschel)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient scoring system of Truschel to calculate a score by subtracting a first score from a second score as taught by Lang, with the motivation of reducing complexity and saving time with respect to determining outcomes (see Lang at Para. 0003).
Assuming arguendo that the calculation(s) of Truschel occurs with user intervention, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to perform the manual score calculation automatically by the computer of Truschel. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See MPEP 2144.04(III); In re Venner, 120 USPQ 192. In this instance, Truschel teaches that the demographic risk score is determined based on manual input of data [Para. 0041]. Because Truschel teaches the manual input of data that is used to calculate the demographic risk score, automatic calculation based on received data would have been obvious to one of ordinary skill in the art at the time of filing. 

REGARDING CLAIM 2
Truschel/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claim 1. Truschel/Lang further teaches
wherein the intervention comprises at least one of revaluating or assigning additional resources to a health facility discharge decision, clinical triage decision, functional assessment, social needs assessment, and/or a care plan associated with the transition of care. [Truschel at Para. 0040 teaches that the disclosed system is for stratification of patients to determine whether to assign resources/interventions (a care plan associated with the transition of care).]


REGARDING CLAIM 3
Truschel/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claim 1. Truschel/Lang further teaches
wherein the plurality of features comprises features from a majority of the following feature categories: 
patient demographic data, [Truschel at Para. 0033 teaches that the demographic and health information includes demographic information.]
patient clinical data, [Truschel at Para. 0033 teaches that the demographic and health information includes vital signs information.]
patient financial data, 
administrative data including patient health insurance information and claims data, 
patient health care utilization history, [Truschel at Para. 0033, 0061 teaches that the demographic and health information includes admission frequency.]
patient prior recovery data, 
data indicative of patient's access to physicians and clinical caregivers, [Truschel at Para. 0033, 0061 teaches that the demographic and health information includes treatment data, which is indicative of a patient’s access to caregivers.]
patient socio-economic data, and 
patient behavioral health data. [Truschel at Para. 0033, 0061 teaches that the demographic and health information includes hospital anxiety and depression scale data.]
The Examiner notes that there is no indication that any of this information is required to be utilized in the claim (making the listed types of data non-functional descriptive information) because the patient data merely includes this data. The patient data may include other pieces of information that may be used as part of the calculation while the listed types of data are not used in the calculation.

REGARDING CLAIM 4
Truschel/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claim 1. Truschel/Lang further teaches
the method further comprising:
(a) receiving patient data including values for a plurality of features associated with at least one additional patient; [Truschel at Abstract, Para. 0040, 0046 teaches that the functionality is performed for multiple patients.]
(b) determining transition of care decision scores for the at least one additional patient; [Truschel at Abstract, Para. 0040, 0046 teaches that the functionality is performed for multiple patients, thus the demographic score and the symptomatic risk score is determined for at least one other patient.]
(c) calculating a transition of care decision intervention priority score for the at least one additional patient; and [Truschel at Abstract, Para. 0040, 0046, 0069 teaches that the weighted symptomatic risk score is obtained for multiple patients.]
(d) displaying on a graphical user interface, the data corresponding to transition of care decision intervention priority score for the at least one additional patient. [Truschel at Para. 0069 teaches that the weighted symptomatic risk scores are displayed.]

REGARDING CLAIM 5
Truschel/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claims 1 and 4. Truschel/Lang further teaches
wherein the first patient and the at least one additional patient comprise a patient population, and [Truschel at Abstract, Para. 0040, 0046 teaches that the functionality is performed for multiple patients which are part of a population.]
wherein the data corresponding to the transition of care priority scores for the patients in the patient population is displayed on the graphical user interface, [Truschel at Para. 0069 teaches that the weighted symptomatic risk scores are displayed.] organized according to a ranking of the patients in the patient population according to their relative transition of care decision intervention priority scores. [Truschel at Fig. 11, Para. 0045, 0069 teaches that the weighted symptomatic risk scores for each patient are displayed in a graph based on their risk stratification, i.e., a higher weighted symptomatic risk score is displayed above a lower weighted symptomatic risk score which is interpreted as ranking.] 

REGARDING CLAIM 6
Truschel/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claims 1, 4, and 5. Truschel/Lang further teaches
wherein the patient population comprises the patient population of a health care facility. [Lang at Para. 0031 teaches that the patient populations is that of a single private clinic or several hospitals, both of which are a health care facility.]
Motivation to combine the teaching of Lang with the teaching of Truschel is the same as that presented with respect to Claim 1 and is reiterated here.

REGARDING CLAIM 8
Truschel/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claim 1. Truschel/Lang further teaches
the method further comprising displaying on the graphical user interface at least one or more of the following information types: [Truschel at Fig. 8-10 teaches displaying additional data.]
Truschel may not explicitly teach that the displayed data includes
(a) explanatory information underlying a transition of care decision intervention recommendation for a patient comprising at least one of:
(i) clinical justifications for a transition of care decision intervention,
(ii) indicators of socio-behavioral needs,
(iii) markers of frailty and decreased mobility, and
(iv) prior health care utilization and recovery history; and
(b) a personalized list of recommendations for a patient comprising at least one of:
(i) recommended health care services, care providers, facilities and agencies cross-checked with a patient's medical insurance,
(ii) recommendations for follow-up assessments,
(iii) recommendations for clinical interventions by future providers, and
(iv) a recommended duration for at least one or more of the following: a clinical intervention, institutionalization, series of home health care provider visits, and hospitalization.
However, the limitation claims information that do not result in a manipulative difference between the information of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the information was substituted with nothing. Because Truschel at Fig. 8-10 teaches that data containing information is displayed, substituting the information of the claimed invention for the information of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information applied to the displayed data of Truschel with any other information because the results would have been predictable. 
The Examiner notes that only one of the listed items is required for the claim to be met.

REGARDING CLAIM(S) 9
Claim(s) 9 is/are analogous to Claim(s) 1, thus Claim(s) 9 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Truschel at Para. 0013 further teaches that its functionality is implemented by a machine-readable tangible medium programmed to cause a
processor to perform the steps.

REGARDING CLAIM(S) 10
Claim(s) 10 is/are analogous to Claim(s) 4 and 5, thus Claim(s) 10 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4 and 5.



REGARDING CLAIM(S) 11
Claim(s) 11 is/are analogous to Claim(s) 8, thus Claim(s) 11 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 8.

REGARDING CLAIM(S) 12
Claim(s) 12 is/are analogous to Claim(s) 1, thus Claim(s) 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Truschel at Para. 0013 further teaches that its functionality is implemented by a machine readable tangible medium (a memory) programmed to cause a
processor to perform the steps.

REGARDING CLAIM(S) 13-17 and 19
Claim(s) 13-17 and 19 is/are analogous to Claim(s) 2-6 and 8, respectively, thus Claim(s) 13-17 and 19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2-6 and 8.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Truschel et al. (U.S. Pre-Grant Patent Publication No. 2021/0193324) in view of Lang et al. (U.S. Pre-Grant Patent Publication No. 2006/0241972) in view of Sahuala et al. (U.S. Pre-Grant Patent Publication No. 2015/0106120).


REGARDING CLAIM 7
Truschel/Lang teaches the claimed computer-implemented method for transition of care decision intervention using machine learning of Claim 1. Truschel/Lang may not explicitly teach
the method further comprising:
(a) determining at least one additional transition of care decision score for the first patient by processing the patient data through at least one additional expert recommendation-derived transition of care decision model;
(b) calculating an aggregated value for an expert recommendation-derived transition of care decision score for the first patient by performing an aggregation function on the second transition of care decision score and the at least one additional transition of care decision score determined by processing the patient data through respective first and the at least one additional expert recommendation-derived transition of care decision models; and
Sahuala at Para. 0049 teaches that it was known in the art of computerized healthcare, at the time of filing, to calculate a composite score from multiple clinician input related to a patient’s readiness for discharge
the method further comprising:
(a) determining at least one additional transition of care decision score for the first patient by processing the patient data through at least one additional expert recommendation-derived transition of care decision model; [Sahuala at Para. 0049 teaches calculating a score related to the patient’s readiness for discharge (the assigned resources/interventions of Truschel). Para. 0049 teaches that the score is a composite of the scores that are based on multiple clinicians’ input. One of the scores is interpreted to correspond to the demographic score of Truschel and another of the scores is interpreted as “at least one additional transition of care decision score.” The score based on the additional clinician input is interpreted to be formulated by “at least one additional expert recommendation-derived transition of care decision model,” which is a non-functional label.]
(b) calculating an aggregated value for an expert recommendation-derived transition of care decision score for the first patient by performing an aggregation function on the second transition of care decision score and the at least one additional transition of care decision score determined by processing the patient data through respective first and the at least one additional expert recommendation-derived transition of care decision models; and [Sahuala at Para. 0049 teaches that the score is a composite (aggregate value) of the scores that are based on multiple clinicians’ input. Determination of the composite score is interpreted as performing an “aggregation function.”]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient scoring system of Truschel having the calculation of a score by subtracting a first score from a second score of Lang, to calculate a composite score from multiple clinician input related to a patient’s readiness for discharge as taught by Sahuala, with the motivation of improving patient care efficiency (see Sahuala at Para. 0006, 0034).
Truschel/Lang/Sahuala may not explicitly teach
(c) wherein calculating the first transition of care decision intervention priority score for the first patient is based on the degree of difference between the first transition of care decision score and the said aggregated value for the expert recommendation-derived transition of care decision score.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the composite score of Sahuala with teaching of Truschel/Lang since the combination of the references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the composite score of Sahuala for the demographic score of Truschel. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.



REGARDING CLAIM(S) 18
Claim(s) 18 is/are analogous to Claim(s) 7, thus Claim(s) 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Zhou et al. (U.S. Pre-Grant Patent Publication No. 2020/0258618) which discloses using a trained machine learning model to output a transition score related to the physiological status of a patient and their readiness to transition to a different phase of care.
Buslovich et al. (U.S. Pre-Grant Patent Publication No. 2021/0035692) which discloses calculation of a frailty index score for a patient that indicates a patient’s frailty and thus ability to be discharged into their own care.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626